DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 recites the limitation "the current pulse matching circuit input" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 inherit the same from claim 1.
Claim 6 recites the limitation "the magnitude" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 fails to further limit claim 1. MPEP 35 U.S.C. 112(d) states: (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. Claim 1 already claims a switched mode power supply converter in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "disturbance/noise" in line 3.  Does the applicant mean disturbance and noise; or, does the applicant mean disturbance or noise. Are these limitations intended to mean the same thing or different?

Claim 6 recites the limitation "source/sink" in line 2. Does this limitation mean sourcing and sinking; or, sourcing or sinking? Does it only have to perform one of the two operations or both?
Claim 6 recites the limitation "charging/discharging" in line 4. Does this limitation mean charging and discharging; or, charging or discharging? Does it only have to perform one of the two operations or both?
Claim 8 recites the limitation "the power stage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Steigerwald et al. (US 6,693,805).
Claims 1 and 9; Steigerwald et al. disclose a [power supply] circuit (fig. 1) in a switched mode power supply converter (10), said circuit comprises a current pulse matching circuit (T1, N1, N2, L2, Cb) configured to negate output voltage disturbance during switching operation of a power conversion and the current pulse matching circuit input is driven from a power converter switch node (V1, L1) of the switched mode power supply converter, wherein the current pulse matching circuit comprises a rate-of-voltage change detection circuit (T1) driven by the power converter switch node.  
Claim 2; the circuit of claim 1 wherein the current pulse matching circuit is configured to provide a matching current pulse adapted to cancel a power stage current pulse to negate output current or voltage disturbance during the power conversion process (ripple cancellation; see also abstract).  
Claims 3 and 4; the circuit is a discrete circuit and integrated.  
Claim 5; The circuit of claim 1, wherein the rate-of-voltage change detection circuit is a high-speed rate of voltage change (dv/dt) detection circuit (e.g. real time; instantaneous).  
Claim 6; the current pulse matching circuit comprises a current source circuit (e.g. N2, L2, Cb) configured to provide an injected matching current pulse by 
Claim 8; the charging/discharging current and the generated matched current is summed at a circuit node Vout (18, Vout) of the power stage such that the total current at this circuit node is zero or substantially zero (i.e. ripple cancellation).  

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 7; prior art fails to disclose or suggest, inter alia, a matching of the injected matching current pulse is performed using a programmable gain amplifier.  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,602,464 Linkowsky et al. disclose a bidirectional power converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/Primary Examiner, Art Unit 2896                             7/28/2021